THE THIRTEENTH COURT OF APPEALS

                                   13-21-00325-CR


                             RUDDY JOSEPH HERRERA
                                       v.
                               THE STATE OF TEXAS


                                 On Appeal from the
                       County Court of Gonzales County, Texas
                          Trial Court Cause No. GC-32419


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause

on appeal, concludes that the judgment of the trial court should be affirmed as

modified. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

August 25, 2022